In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                              NO. 09-12-00223-CR
                          ____________________

                 RICHARD DARREN GOODWIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________ ______________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-10-11611-CR
________________________________________________________ _____________

                                   OPINION

      A jury found Richard Darren Goodwin guilty of the criminal offense of

violating the terms of his sexually violent predator commitment. See Tex. Health &

Safety Code Ann. § 841.085 (West 2010). He received a twenty year sentence as a

repeat offender. We hold venue was proper in Montgomery County, the evidence

supports the verdict, and the trial court did not err in denying a motion to




                                        1
suppress.1

                                  PROOF OF VENUE

      Goodwin contends he is entitled to a new trial because the State alleged but

failed to prove that the offense occurred in Montgomery County. Goodwin argues

the State alleged Goodwin violated the commitment order in Montgomery County

but proved Goodwin violated the commitment order in Travis County, and that

consequently the State failed to prove its venue allegation. Goodwin relies on

article 21.02 of the Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann.

art. 21.02(5) (West 2009) (An indictment “must show that the place where the

offense was committed is within the jurisdiction of the court in which the

indictment is presented.”). But “Article 21.02(5) must be read with the

understanding that there is a distinct difference between ‘jurisdiction’ and ‘venue.’

Jurisdiction concerns the authority or the power of the court to try a case.” Skillern

v. State, 890 S.W.2d 849, 859 (Tex. App.—Austin 1994, pet. ref’d).

      “To sustain the allegation of venue, it shall only be necessary to prove by the

preponderance of the evidence that by reason of the facts in the case, the county

where such prosecution is carried on has venue.” Tex. Code Crim. Proc. Ann. art.
      1
       Issue six complains that the trial court failed to enter written findings on
Goodwin’s motion to suppress. See State v. Cullen, 195 S.W.3d 696, 699 (Tex.
Crim. App. 2006). That issue was resolved by the filing of findings in a
supplemental record. See Tex. R. App. P. 44.4(b).
                                          2
13.17 (West 2005). Venue for an offense committed under section 841.085 of the

Health and Safety Code is governed by a special venue statute. See Tex. Code

Crim. Proc. Ann. art. 13.315 (West Supp. 2012). “An offense under Section

841.085, Health and Safety Code, may be prosecuted in the county in which any

element of the offense occurs or in Montgomery County.” Id.

      The indictment alleged in part that Goodwin intentionally or knowingly

violated “civil commitment requirements of Section 841.082 of the Texas Health

and Safety Code as required by the Final Judgment and Order of Civil

Commitment entered in Cause Number 05-06-04904-CV, In Re: The Commitment

of Richard Darren Goodwin, ordered by Judge P.K. Reiter of the 359th Judicial

District Court of Montgomery County[.]” A copy of the judgment for Cause

Number 05-06-04904-CV was admitted into evidence during the trial. The

judgment established that Goodwin is subject to commitment requirements in

accordance with section 841.082 of the Texas Health and Safety Code. See Tex.

Health & Safety Code Ann. § 841.082 (West Supp. 2012).2 The State satisfied the

indictment’s venue allegations. See Tex. Code Crim. Proc. Ann. art. 13.315.

Having established that it was prosecuting an offense under section 841.085, the

      2
        Because the 2011 amendment to Chapter 841 of the Health and Safety
Code does not affect our analysis, throughout this opinion we cite the current
version of the statute.
                                       3
State was not required to prove that Goodwin violated the commitment order while

he was in Montgomery County; under the venue statute the location at the time of

the offense was immaterial when the offense is prosecuted in Montgomery County.

See Tex. Health & Safety Code Ann. § 841.085. We overrule issue one.

                            SUFFICIENCY OF THE EVIDENCE

      In his second issue, Goodwin challenges the sufficiency of the evidence to

sustain his conviction. “[T]he Jackson v. Virginia legal-sufficiency standard is the

only standard that a reviewing court should apply in determining whether the

evidence is sufficient to support each element of a criminal offense that the State is

required to prove beyond a reasonable doubt.” Brooks v. State, 323 S.W.3d 893,

895 (Tex. Crim. App. 2010). We review all of the evidence in the light most

favorable to the verdict and determine if a rational trier of fact could have found

the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979). “[S]ufficiency and admissibility are distinct

issues.” Hanks v. State, 137 S.W.3d 668, 671 (Tex. Crim. App. 2004). We review

the evidence only as the sufficiency of the State’s proof as to elements of the

offense, not as to the legality of the seizure. See id. at 671-72.

      “A person commits an offense if, after having been adjudicated and civilly

committed as a sexually violent predator under this chapter, the person violates a

                                            4
civil commitment requirement imposed under Section 841.082.” Tex. Health &

Safety Code Ann. § 841.085(a). At all times since his initial commitment, a court

order has required that Goodwin “participate in and comply with a specific course

of treatment, determined by the Council on Sex Offender Treatment” and “follow

written supervision requirements of the Council on Sex Offender Treatment and/or

the case manager.”3 The initial commitment order required that Goodwin reside in

Harris County. On October 21, 2010, the trial court signed an order requiring

Goodwin to reside in a Texas residential facility under contract with the Council on

Sex Offender Treatment (“CSOT”). 4 Without citing authority, Goodwin analogizes

a civil commitment order to a community supervision order and suggests that the

evidence is legally insufficient if his violations of the civil commitment order

occurred as a result of the amended condition. But the indictment did not allege

that Goodwin violated the civil commitment order by residing in a particular

location, and his commission of the acts alleged in the indictment is unchallenged

in this appeal. Goodwin was subject to a civil commitment order and to

supervision by CSOT regardless of the location where he resided. A rational jury
      3
        In September 2011 management of the sex offender civil commitment
program transferred from the Council on Sex Offender Treatment to a newly-
created agency, the Office of Violent Sex Offender Management. See Tex. Gov’t
Code Ann. § 420A.020 (West 2012).
      4
          Goodwin challenges the validity of this order in issues three and four.
                                           5
could find beyond a reasonable doubt that after having been adjudicated and civilly

committed as a sexually violent predator, Goodwin violated a civil commitment

requirement. See id.; Jackson, 443 U.S. at 319. We overrule issue two.

                        DENIAL OF MOTION TO SUPPRESS

      In issue three, Goodwin contends the trial court erred in denying his motion

to suppress physical evidence. At the time of the offense Goodwin was residing in

a halfway house as required by the order of civil commitment. Goodwin filed a

grievance requesting the return of property that was taken from him during a

temporary transfer to the Travis County detention center. In an attempt to locate

the property that Goodwin had reported missing, on December 10, 2010, the

grievance sergeant searched Goodwin’s belongings, which had been packed in

anticipation of another transfer, and in the course of the search located items

prohibited by his sex offender treatment plan. The items were seized as contraband

and turned over to his program manager.

      Goodwin contends the seized evidence was inadmissible because he was

illegally housed at the halfway house. The order of civil commitment signed on

October 4, 2005 required Goodwin to reside in a halfway house unless otherwise

approved by CSOT. The civil commitment order also required that Goodwin “shall

reside in Harris County.” On October 21, 2010, an order signed in the civil

                                          6
commitment case stated that Goodwin “shall reside in a Texas residential facility

under contract with the Council on Sex Offender Treatment (Council) or at another

location or facility approved by the Council.” During the trial of his criminal case

Goodwin argued this order was invalid because it was signed without notice and a

hearing required by statute. See Tex. Health & Safety Code Ann. § 841.082(e)

(“The requirements imposed under Subsection (a) may be modified at any time

after notice to each affected party to the proceedings and a hearing.”). In addition

to being subject to civil commitment, on December 7, 2010, Goodwin was also

placed on community supervision in Travis County. The community supervision

order required Goodwin to reside in Travis County and comply with all conditions

of civil commitment.

       Goodwin presumes CSOT could not lawfully house him at a location other

than Harris County. But the residence requirement in the civil commitment order

was imposed on Goodwin, not on CSOT. See Tex. Health & Safety Code Ann. §

841.082(a) (“[T]he judge shall impose on the person requirements necessary to

ensure the person’s compliance with treatment[.]”). Goodwin was legally

committed for supervision by CSOT without regard to his current place of

residence.

      Goodwin also contends the seizure violated his right to be free from

                                         7
unreasonable searches and seizures because the search was not conducted pursuant

to a warrant and the State failed to establish either exigent circumstances or

consent. Goodwin’s reasonable expectation of privacy diminished by virtue of his

dual status as a probationer and a civilly committed person. As a sexually violent

predator subject to a commitment order Goodwin does not have an expectation of

privacy equal to an individual in society generally. See Serna v. Goodno, 567 F.3d
944, 948 (8th Cir. 2009). As a probationer subject to search as a condition of

probation Goodwin had a significantly diminished expectation of privacy. See U.S.

v. Knights, 534 U.S. 112, 119-20 (2001). Where a person is residing in a custodial

facility, the State has a legitimate institutional interest in the intrusion. See Soria v.

State, 933 S.W.2d 46, 60 (Tex. Crim. App. 1996) (A “shakedown” of a prisoner’s

cell is not unreasonable.); see also Bell v. Wolfish, 441 U.S. 520, 557 (1979)

(Persons who are detained without having been convicted also have “a diminished

expectation of privacy after commitment to a custodial facility[.]”). The sergeant

had a legitimate institutional reason to examine Goodwin’s belongings after

Goodwin’s grievance questioned the location of his property in the facilities.

Under the circumstances, the search was not unreasonable.

      During the suppression hearing, Goodwin suggested that if the halfway

house were a custodial facility the civil commitment order would have been

                                            8
suspended by operation of the civil commitment statute. See Tex. Health & Safety

Code Ann. § 841.150 (West Supp. 2012). We presume the entire statute is intended

to be effective and a reasonable result is intended. Tex. Gov’t Code Ann. §

311.021 (West 2013). The confinement referred to in section 841.150 does not

refer to the mandatory residential facility described by section 841.082(a)(1). Tex.

Health & Safety Code Ann. §§ 841.082(a)(2), 841.150. Moreover, if Goodwin was

not legally housed in the Travis County facility, any taint from that illegality was

attenuated by Goodwin’s subsequent violation of the civil commitment order. See

Goodwin v. State, 376 S.W.3d 259, 267 (Tex. App.—Austin 2012, pet. ref’d).

Finally, the State proved other violations of the civil commitment order that bore

no relation to the challenged physical evidence and are unchallenged on appeal;

any error from admitting improperly seized evidence would be harmless. See

Tollefson v. State, 352 S.W.3d 816, 822-23 (Tex. App.—San Antonio 2011, pet.

ref’d). “A constitutional error does not contribute to the conviction or punishment

if the jury’s verdict would have been the same even if the erroneous evidence had

not been admitted.” Id. at 822. We overrule issue three.

                          DENIAL OF MOTION TO DISMISS

      In issue four, Goodwin contends the trial court erred in denying a motion to

dismiss Goodwin filed during the trial. As grounds for dismissal, Goodwin alleged:

                                         9
(1) the October 4, 2005 civil commitment order required that he reside in Harris

County, Texas; (2) the October 21, 2010 order changed the residency requirement

to a Texas residential facility under contract with CSOT; (3) Health and Safety

Code section 841.082(e) states that the requirements imposed under section

841.082 may be modified at any time after notice and a hearing; and (4) Goodwin

did not have notice and was not present at the hearing. In a hearing before the trial

court Goodwin argued that a lack of notice and a hearing invalidated the order on

which his transfer to the Travis County facility was based.

      The record does not show that Goodwin challenged his transfer to Travis

County in his civil commitment case. See generally Stautzenberger v. State, 232
S.W.3d 323, 328 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (The imposition

of a license reinstatement fee could not be collaterally challenged in later

prosecution for driving while license invalid.). Furthermore, Goodwin would still

be subject to the civil commitment order that required him to follow written

supervision requirements of CSOT or the case manager notwithstanding the

October 21, 2010 order. Goodwin was not indicted for violating a residency

requirement of a civil commitment order.

      Moreover, Goodwin presented no argument or authority, at trial or on

appeal, that a dismissal of the indictment is the proper remedy. See generally State

                                         10
v. Mungia, 119 S.W.3d 814, 816 (Tex. Crim. App. 2003) (“It is well established

that there is no general authority that permits a trial court to dismiss a case without

the prosecutor’s consent.”). Dismissal is a drastic remedy that cannot be applied

without first finding a constitutional violation has occurred. Id. at 817. Goodwin

fails to explain why he could not have challenged his transfer to Travis County and

addressed his complaint regarding lack of notice in the civil commitment case. We

overrule issue four.

                            GRANT OF MOTION IN LIMINE

      In issue five, Goodwin contends that the trial court erred in granting the

State’s motion in limine prohibiting the mention of suspension of the civil

commitment order during a committed person’s confinement. See Tex. Health &

Safety Code Ann. § 841.150. A commitment order “is effective immediately on

entry of the order, except that the outpatient treatment and supervision begins on

the person’s release from a secure correctional facility . . . and continues until the

person’s behavioral abnormality has changed to the extent that the person is no

longer likely to engage in a predatory act of sexual violence.” Tex. Health &

Safety Code Ann. § 841.081 (West 2010). The statute provides that “The duties

imposed by this chapter are suspended for the duration of any confinement of a

person[.]” Tex. Health & Safety Code Ann. § 841.150(a).

                                          11
      We must presume that in enacting a statute, the entire statute is intended to

be effective and a just and reasonable result is intended. See Tex. Gov’t Code Ann.

§ 311.021. In construing a statute, a court may consider the object sought to be

obtained and the consequences of a particular construction. See id.

      Goodwin suggests the granting of the motion in limine prevented Goodwin

from raising the issue of confinement as a fact issue germane to a defensive theory.

He asserts that the civil commitment order was suspended when he was alleged to

have committed the offense.

      Goodwin was civilly committed in 2005. On October 29, 2010, Goodwin

arrived at a civil commitment facility that was separate from the Travis County

detention facility. The incidents alleged in the indictment occurred on November

23, 2010, December 9, 2010, and December 10, 2010. On those dates, Goodwin

was housed at the halfway house operated under contract with CSOT.

      A person may be civilly committed before his release from prison, but actual

commitment occurs upon his release from prison. See Tex. Health & Safety Code

Ann. § 841.081; See also In re Commitment of Evers, No. 09-11-00430-CV, 2012
WL 6213508, at *4 (Tex. App.—Beaumont Dec. 13, 2012, pet. denied) (mem. op.)

(Civil commitment commences when a person is released from prison, not when he

is released from parole.). If the person is subsequently convicted of an offense, the

                                         12
statutory duties imposed through the civil commitment order are suspended while

he is imprisoned for the new offense. See Tex. Health & Safety Code Ann. §

841.150. Goodwin appears to be arguing that a civil commitment order is

suspended while the person is residing in the facility required by section 841.082.

See Tex. Health & Safety Code Ann. § 841.082(a)(1). But if section 841.150 were

read to suspend the duties imposed by Chapter 841 while a person is residing in a

Texas residential facility under contract with CSOT, the civil commitment order

would never go into effect. A civil commitment commences when a person is

released from prison to a Texas residential facility under contract with CSOT and a

person who has been committed is required to reside in such a facility while the

order is in effect. See Tex. Health & Safety Code §§ 841.081(a), 841.082(a)(1).

Goodwin has not shown that the trial court erred in granting the motion in limine.

We overrule issue five. The judgment of the trial court is affirmed.

      AFFIRMED.

                                           ________________________________
                                                   DAVID GAULTNEY
                                                        Justice


Submitted on June 12, 2013
Opinion Delivered October 30, 2013
Publish

Before Gaultney, Kreger, and Horton, JJ.
                                         13